Citation Nr: 1754380	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from September 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claim.  The claim was expanded to include any acquired psychiatric disorder, and in June 2016, the Board granted service connection for an unspecified depressive disorder.  This appeal is limited to PTSD. 

The Board also remanded the issue of entitlement to service connection for a right ankle disability.  The RO subsequently granted service connection for that disability.

The Veteran was provided a hearing before the undersigned in April 2015.  


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is already service connected for a psychiatric disability, unspecified depressive disorder.  He also seeks service connection for PTSD. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish service connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor.  38 C.F.R. § 3.304(f).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  Baldwin v. West, 13 Vet. App. 1 (1999).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Ultimately, it is the Veteran's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

In this case, the evidence is against finding a diagnosis of PTSD.  The Veteran was afforded a VA PTSD examination in May 2014.  The psychiatric examiner found that the Veteran did not meet the criteria for PTSD, but he did diagnosis unspecified depressive disorder, for which the Veteran is now service connected.  There is no indication that the May 2014 examination is inadequate, and neither the Veteran nor his representative has argued the same.  

Record from the Bronx VA Medical Center (VAMC) show impressions of PTSD or rule out PTSD during the period from October 2014 to July 2016.  PTSD screenings were reportedly negative and there was no discussion of the stressors supporting the impressions of PTSD.  On one occasion it was recorded that the Veteran was disappointed by the denial of his claim based on a reported assault in service; but the treatment providers did not include any assessment of the basis for their impression of PTSD.  Accordingly, the treatment records are of limited probative value.  Cf. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  A probative medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In its 2016 remand, the Board explained that the May 2014 VA psychiatric examiner determined that the Veteran's in-service stressor of having been punched by a non-commissioned officer was not life threatening and did not meet the criteria for a diagnosis of PTSD.  

However, before adjudicating the matter, the Board remanded the claim for further development because the Veteran proffered another stressor which he previously did not relay to the May 2014 VA psychiatric examiner.  Specifically, he testified that, on one occasion during a parachute jump, another service member swooped in underneath the Veteran, requiring him to run off the other service member's parachute.  Hearing Transcript 10.  The Board remand was so that the Veteran could provide further information to obtain credible supporting evidence for the stressor.  VA sent the Veteran a letter requesting specific details about the stressor incident.  As of this date, however, the Veteran has not responded to the request for information.  It is well settled that the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Hayes, 5 Vet. App. at 688.  "[The] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary," 38 U.S.C. § 5107(a), and he must accept the legal consequences for his failure to cooperate and assist in the development of his claim.

The May 2014 examination and opinion is probative because the examiner considered an accurate record and provided a sufficient rationale.  Although the examiner did not consider the subsequently reported stressor, that stressor could not serve as a basis for service connection, because of the absence of credible supporting evidence.

In sum, the preponderance of the evidence is against the finding of a clear diagnosis of PTSD.  In the absence of current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the finding of PTSD, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the Veteran's claim is denied. 


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


